 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 1:18-PO-405-SAB
11
                                  Plaintiff,            MOTION TO DISMISS
12
                            v.
13
     JONATHAN HOWELL,
14
                                 Defendant.
15

16
            The United States, by and through the undersigned, hereby moves to dismiss this case against
17
     Defendant Jonathan Howell without prejudice in the interest of justice, and ask that the Court order him
18
     released from the custody of the United States Marshals Service.
19

20    Dated: February 7, 2019                            MCGREGOR W. SCOTT
                                                         United States Attorney
21

22                                             By:       /s/ JEFFREY A. SPIVAK
                                                         JEFFREY A. SPIVAK
23                                                       Assistant United States Attorney
24

25

26
27

28

                                                        1
30
 1
                                                    ORDER
 2
                   Based on the United States’ Motion, this case is dismissed without prejudice in the
 3
     interest of justice. Defendant is ordered released from United States Marshals Service custody
 4

 5 immediately.

 6

 7 IT IS SO ORDERED.

 8
     Dated:    February 7, 2019
 9                                                    UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                        2
30
